Title: To Benjamin Franklin from Thomas Digges, 7 March 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 7 Mar. 1780
I am to beg the favour of you to inform me by first post, If the following American bills of Exa. are good ones; They are lodgd in my hands by a Countryman who waits to know their fate; that is, whether others of the same tenor & date have, or have not been paid. A letter sent to the former direction by Post, W.S. C—— at N——os Coffee Ho. with such information will greatly oblige Sr. Your Most Obt. Servant
WS. C


No. 27—
  For 30 Dolls.
  dated feby. 23d 1779—Payle to Jona Warner countersignd Nicholas Gilman for State of N Hampshire—



  26—
  For 30 Dolls.
  dated, payable, & countersignd, as above


  25—
  For 30 Dolls
  Do  Do  Do


  166—For 24 Dollarsdated Feby. 15. 1779—payable to Jonan Warner, countersignd Nat Appleton Massachusts. N.B. the above are all seconds—


  No. 173 For 24 Dollarsdated Feby 23 1779 payle to Peter Boilston Adams, countersignd by Natl Appleton Massachusets bay. N.B. this is a first bill.


138 Drs.


 
Addressed: Monsieur / Monsieur B. Franklin / Passy
Notations: M. Digges 11. Mars. 1780. Londone. / March 7 1780 / ansd 20. Mar 80
